DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 5/9/22 have been fully considered and are not deemed fully persuasive. The applicant’s arguments are as follows:
That Figure 3 of He, clearly shows that part 10 is not sandwiched between parts 6 and 8, but the flange portion of the inner element, part 6 is sandwiched between the outer element part 8 and middle element part 10. Thus, the structure of the connector of the present invention is clearly different than He
He discloses an arrangement of three concentric elements (Fig. 3) wherein the middle element is partially sandwiched between outer and inner elements. The arrangement claimed by the applicant has four different diameters; the nut (outer element) has outer diameter D1 and inner diameters D2 and D3. The connecting tube (middle element) has outer diameter D2 and inner diameter D3. The coupling body (inner tube) has outer diameter D2 and D3, as well as inner diameter D4. Similarly, in He (see the below annotated figure 3) the arrangement of parts 8, 10 and 6 are analogous to the outer, middle and inner elements. Part 8 has outer diameter D1 and inner diameters D2 and D3. Part 10 has outer diameter D2 and inner diameter D3. Part 6 has outer diameters D2 and D3 and inner diameter D4. That is, the diameter of part 10 falls between that of parts 6 and 8, being partially sandwiched therein. And thus, the teaching of He to the connector remains relevant.

    PNG
    media_image1.png
    228
    300
    media_image1.png
    Greyscale

That even if the connector of He is applied to the present invention, in order to firmly anchor “part 6”, an internal thread structure (a female screw structure) and an external thread structure (a male screw structure) must be provided in parts 8 and 10, respectively, so as to generate a frictional force therebetween, thereby fixing part 6 (see arrowed potions below). In addition, in the connector of He, in order to fix the part 6 between the parts 8 and 10, a flange must also be provided to part 6 (see circle portion below). However, the middle part of the present invention, i.e., the end of the connecting tube, does not have such a flange portion. 
Vazales is relied upon to teach a connector with an internal thread structure, as well as a flange. Vazales teaches wherein the connector comprises a coupling body (multi-port coupling member 2529, Fig. 25, [0310]), and discloses a flange section (3815A, Fig. 37, [0615]) anchored to the other end of the coupling body and an anchoring nut (cinching nut 136, [0181]) through which the coupling body is inserted and at least a portion of the inner wall of the anchoring nut is provided with an internal thread (“fast threads” [0181], Fig. 3B).
That He does not teach or suggest that forward screwing of part 8 (i.e., corresponding to the “nut” of the present invention) causes the internal thread thereof to bite into the middle part 6. In addition, it is respectfully pointed out that part 6 is not a non-metal medical tube as is currently taught and claimed (see, for example, claim 19)
The connector of Vazales, which discloses “fast threads,” internal to the anchoring nut (nut 136), is modified by the geometry of He. The examiner notes that “forward screwing…to cause the internal thread to bite into,” an underlying or overlying part would be obvious to one of ordinary skill in the art, as forward screwing of a threaded structure, such as is taught by Vazales, in order to securely fasten the structure, is extremely well known. 
That it is not taught wherein, “the connector” 20 of the present invention, i.e., a coupling body (inner part) and an anchoring nut (outer part) 210 sandwich a connecting tube 150 (middle part), wherein the connecting tube 150 is a medical tube and wherein at least one end of the connecting tube does not have an external thread structure. Forward screwing of the anchoring nut (210) causes the internal thread to BITE into the connecting tube (150)
In fact, Vazales further teaches wherein the at least one end of the connecting tube does not have an external thread structure (Vazales discloses a connecting tube 2605C, whose expandable membrane 2608 can comprise a smooth, regular exterior contact surface or a ribbed, abrasive exterior contact surface ([0314]). It would be obvious of one of ordinary skill in the art to modify the device of Vazales with the embodiment of Vazales’s connecting tube with a partially smooth exterior surface, such that it serves as a physical indication of which portion of the tube is intended to be flush with another surface. 
That neither Vazales nor He teach or suggest at least the following: a connecting tube at least one end of which is made of a flexible material, where the connecting tube is fixed by forward screwing of the anchoring nut, which causes the internal thread to bite into the connecting tube sandwiched between the anchoring nut and the coupling body.
As stated above, this is taught by a combination of Vazales and He, wherein He teaches the relevant geometry, and Vazales teaches to the individual components, as well as to the threaded configuration.
That Lundquist does not teach or suggest that the connecting tube is fixed by forward screwing of the anchoring nut causes the internal thread to bite into the connecting tube sandwiched between the anchoring nut and the coupling body. Regarding "adjustment mechanism 501," from the explanation of Lundquist, a skilled person would understand that the adjustment means (501) consists of a threaded cap 502 threaded onto an extension 503 of the tricoupler body 504, i.e., it does not include a part corresponding to "coupling body 200" as claimed. 
Lundquist is not substantially relied upon to teach the claim elements outlined here. Rather, this is primarily taught by a combination of Vazales and He, wherein He teaches the relevant geometry, and Vazales teaches to the individual components, as well as to the threaded configuration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140150782 A1 to Vazales et al, henceforth Vazales, in further view of CN 2912817 Y to He (see attached foreign art), in further view of WO 9417856 A1 to Lundquist et al, henceforth Lundquist, and in further view of WO 2015095214 to Chandler et al, henceforth Chandler.
Regarding claims 1 and 13, Vazales teaches:
A therapeutic substance conveying device (system 100, Fig.1, [162]) for conveying and/or applying a therapeutic substance to a desired site in a biological tract (therapeutic substance including surgical lubricant or antimicrobial agent [0081]), comprising: 
a therapeutic substance-carrying unit (irrigation line 1525, Fig. 14B-C, [0243]), a connector (universal connector 130, Fig 3B, [0173]; coupling body 129, Fig. 4, [0173]) to be connected to the therapeutic substance-carrying unit (1525, Fig. 14B-C), and an air supply/discharge tube (oxygen tubing connector 505, Fig. 5D, [176]) to be connected to the connector, 
wherein the therapeutic substance-carrying unit has a body portion (2605C, Fig. 26C) in which a recess is formed, an elastic membrane (2604, Fig. 26C, [0313]) covering at least the recess and forming an inner space with the body portion, and a connecting tube (2605C, Fig. 26). Vazales does not state explicitly wherein the connecting tube end is made of a flexible material, however states wherein “variation in flexibility…may be achieved by using different materials, such as stainless steel and nitinol” [0048]. It would be obvious to one of ordinary skill in the art to confer the end of the connecting tube with the material flexibility as disclosed in [0048] such that the end is flexible, in order that it is “atraumatic and generally malleable…and allows [adjustment] of bend angle,” ([0048]) customized according to surgical needs. 
and which communicates with the inner space, the connector comprises a coupling body (multi-port coupling member 2529, Fig. 25, [0310]) with a through-hole through which fluid passes (i.e. irrigation channel 2625) and having one end for insertion into the connecting tube and the other end connected to the air supply/discharge tube (suction line 2615, Fig. 26A, [0311]), 
a flange section (3815A, Fig. 37, [0615]) anchored to the other end of the coupling body and an anchoring nut (cinching nut 136, [0181]) through which the coupling body is inserted and at least a portion of the inner wall of the anchoring nut is provided with an internal thread (“fast threads” [0181], Fig. 3B), forward screwing of the anchoring nut causes the internal thread to bite into the connecting tube sandwiched between the anchoring nut and the coupling body ([0181]), and the therapeutic substance-carrying unit is detachable (“locking member can be…detachably coupled” [0027]). Vazales does not use the term sandwiched. However, He, which discloses a system of concentric tubes for fluid delivery and exists in a relevant field of endeavor, discloses an arrangement of three concentric elements (Fig. 3) wherein the middle element is sandwiched between outer and inner elements, as claimed by the applicant. The arrangement claimed has four different diameters; the nut (outer element) has outer diameter D1 and inner diameters D2 and D3. The connecting tube (middle element) has outer diameter D2 and inner diameter D3. The coupling body (inner tube) has outer diameter D2 and D3, as well as inner diameter D4. Similarly, in He (see the below annotated figure 3) the arrangement of parts 8, 10 and 6 are analogous. Part 8 has outer diameter D1 and inner diameters D2 and D3. Part 10 has outer diameter D2 and inner diameter D3. Part 6 has outer diameters D2 and D3 and inner diameter D4. That is, part 10 is sandwiched between parts 6 and 8. It would be obvious to one of ordinary skill to modify the geometry of Vazales with the relative diameters as disclosed by He, such a closer coupling between the parts is achieved.

    PNG
    media_image1.png
    228
    300
    media_image1.png
    Greyscale

the coupling body comprises a tube catch section (depth stop 107 “to control the depth of tube insertion and prevent over-insertion,” Fig. 2A-2B, [0146]) having a larger diameter than the outer diameter of the coupling body (visualization tube 102/103/122 or endotracheal tube 101, [146], Fig. 2A-2B). 
Vazales further teaches wherein the at least one end of the connecting tube does not have an external thread structure (Vazales discloses a connecting tube 2605C, whose expandable membrane 2608 can comprise a smooth, regular exterior contact surface or a ribbed, abrasive exterior contact surface ([0314]).
Vazales does not teach a relation between the tube catch and the anchoring nut. However, Vazales teaches an anchoring nut (136, [0181]) to hold tube (122) in place, where the tube has a smaller diameter than the inner diameter of the anchoring nut. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the tube catch (107) of Vazales with the anchoring nut (136) of Vazales. Necessarily, if the anchoring nut held the tube catch in place, its inner diameter must be larger than the catch’s outer diameter in order to fit the catch. This combination would be obvious, as the purpose of a tube catch is to limit motion, and an anchoring nut is a known device (MPEP 2143 (I)(D)) used to secure objects in place, including to secure and limit the motion of two concentric tubes with respect to each other, preventing loss of fluid or tube distortion.
Vazales does not state wherein the tube catch lacks an external thread. However, Lundquist, which teaches a device for endoscopy and thus exists in the applicant’s field of endeavor, teaches a configuration of concentric parts that serves as a “longitudinal adjustment mechanism” (pg. 43, lines 6-26; also see Fig. 35); that is, a tube catch (threaded cap 502, which interfaces with 503) which visibly lacks an external thread. It would be obvious to one of ordinary skill in the art to combine the catch’s smooth external surface as disclosed in Lundquist with the tube catch configuration as taught by Vazales in order to avoid creating resistance external to the catch and connector itself.
Vazales teaches a surgical device with air supply tube (oxygen connector tube 505, Fig. 5) but does not teach a forceps channel or state the relative diameters of connector and forceps channel. The term “forceps channel” is not widely defined in the art as such; according to applicant’s Fig. 8, the forceps channel (according to applicant, including the “curved section 1103 of the forceps channel 1100” [0036]) consists of an aperture on the side of the device, which provides an inlet port of entry into the [central] lumen of the endoscope for a tube carrying fluid. In light of this interpretation, Chandler, which teaches a device for endoscopy and thus exists in the applicant’s field of endeavor, teaches wherein the air supply/discharge tube is inserted through the forceps channel of an endoscope and is used together with the endoscope. Chandler teaches an embodiment of an esophageal surgical device (100, [0066], Fig. 1-4) which comprises an expandable member (116, [0068]) and a tube and auxiliary syringe (“luer adaptor” (132), Fig. 4D, [0097]) that can be inserted through an aperture in the side of the device (100) and coupled with a lumen (200, [0097], Fig. 4C) to deliver a fluid (including “air, water, [or] saline” [0074]) into the target expandable member (116, [0074]). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the tube of Chandler with the device of Vazales, as inserting an air supply tube through a side aperture to inflate an expandable member ([0074]) is a known method and with a predictable result, see MPEP 2143(I)(A); it would be further obvious to one of ordinary skill in the art that the connector would have a smaller diameter than the forceps channel in order to be inserted into the channel without posing undue difficulty to the user.

Regarding claim 3, Vazales teaches an anchoring nut (cinching nut [0182], Fig. 5) which comprises a tubular screw part (nut can comprise “fast threads” [0182], Fig. 5) and a collar section (collet 147, [0182], Fig. 5) having an insertion hole through which the coupling body (coupling assembly 121, Fig. 5, [0183]) is inserted, and the diameter of the insertion hole is a smaller diameter than the outer diameter of the tube catch section (this is an inherent feature, which, given the functional relation of the two parts to each other, would be a geometric necessity).  

Regarding claim 4, Vazales teaches a flange section (3815A, Fig. 37, [0615]), an anchoring nut (cinching nut 136, [0181] and cinching nut [0182], Fig. 5), and a collar section (collet 147, [0182], Fig. 5) but does not relate diameter of the components to one another and state wherein the outer diameter of the flange section is a smaller diameter than the outer diameter of the anchoring nut and a larger diameter than the diameter of the insertion hole of the collar section.  However, if the flange underlies the nut and if its rim is meant to stop its entry into the collar, then its diameter must be necessarily be smaller than the nut and larger than the collar. The use of flanges, nuts and collars to maintain the integrity of two parts relative to each other, which Vazales neatly demonstrates, is well known in the medical art, (see MPEP 2143 (I)(D)), particularly at connection points; Vazales further cites several examples of using sealing members to “prevent loss of pressure or air leakage” and “prevent against internal contamination” [0617], anticipating the applicant’s motivation in combining these components, (MPEP 2143(I)(G)),  and thus teaching claim 4. 

Regarding claim 5, Vazales teaches wherein the outer diameter of the connector (visualization tube 102, Fig. 1, [0146]) is less than 5.0 mm (“can range from 0.1mm to 15 mm” [0146]). Not only is it obvious that device part dimensions must be adapted to the dimensions of particular anatomical structures (i.e. biological tract) it is obvious to try any dimension in that reasonable range of finite dimensions (MPEP 2143(I)(E)); per MPEP 2144.04, overlap of ranges with prior art is sufficient grounds for obviousness when the applicant does not demonstrate the criticality of said range.

Regarding claims 7, Vazales teaches an inflation means (2605C, Fig. 26C) for causing inflow and discharge in the inner space of the therapeutic substance-carrying unit (2604, Fig. 26C, [0313]) and is also connected to the air supply/discharge tube (suction line 2615, Fig. 26A, [0311]). Vazales further states wherein inflation means comprises a syringe pump (“syringe-like mechanism” [0316]).

Regarding claim 8, Vazales teaches wherein the therapeutic substance-carrying unit is for single-use (“the device (120) is intended to be a single-use, sterile, disposable medical device” [0168]) and stating further the advantage of the disposable device, as any device which comes into contact with the patient would have to be sterilized before reuse to prevent [cross] contamination.

Regarding claim 9, Vazales teaches wherein the body portion of the therapeutic substance-carrying unit (125, Fig. 10D) is an approximately half-elliptical tube shape (“cross section can be…substantially elliptical” [0146]) with a portion of the peripheral surface removed (204, Fig. 10D). Vazales also teaches a half-elliptical shape in Fig. 17Q (cross section of suction tube 1515).

Regarding claim 10, Vazales teaches wherein the therapeutic substance-carrying unit (1500c, Fig. 17) comprises a body portion (1505) having at least a recess-formed middle section (1520 and 1525, Fig. 17A) between one end and the other end, and the elastic membrane (Fig. 26B, 2602 and 2604) is formed as a tube with two ends, the one end and the other end of the elastic membrane being in close contact with and anchored to the middle section, while being wrapped around the perimeter of the middle section (2605, Fig. 26).

Regarding claim 11, Vazales teaches wherein the body portion of the therapeutic substance-carrying unit has an approximately half-egg shape ((“cross section can be…oval” [146]) in which a recess has been formed (204, Fig. 10D), and the elastic membrane (Fig. 26B, 2602 and 2604) is in close contact and anchored with the edge of the body portion (2605, Fig. 26).

Regarding claim 14, Vazales teaches inflation means (2605C, Fig. 26C) for causing inflow and discharge in the inner space of the therapeutic substance-carrying unit (2604, Fig. 26C, [0313]) and is also connected to the air supply/discharge tube (suction line 2615, Fig. 26A, [0311]). Vazales further states wherein inflation means comprises a syringe pump (“syringe-like mechanism” [0316]).

Regarding claim 15, Vazales teaches wherein a therapeutic substance ([0081]) is further carried on the therapeutic substance-carrying unit (100, Fig. 1).

Regarding claims 16 and 18, Vazales teaches wherein the connecting tube is made from a material suitable for medical use ( “The materials used for the various components of the endotracheal tube cleaning devices and systems described herein can advantageously comprise one or more biocompatible materials.” [0321]).

Regarding claims 17 and 19, Vazales teaches wherein the connecting tube is made from polytetrafluoroethylene (PTFE) or silicone rubber (“The materials used can include, but are not limited to, polyether ether ketone (PEEK), Nylon 6/6, polyethylene, polypropylene, polyethylene terephthalate (PET), glycol-modified PET, polyvinyl chloride (PVC), thermoplastic elastomers (TPEs) such as PEBAX TPEs, other natural or synthetic polymers (e.g., KRATON polymers), silicone, natural rubber, latex, polycarbonate, K resin, acrylonitrile butadiene styrene (ABS), styrenes and/or other thermoplastic elastomers or polymers.” [0273]; Vazales discloses PTFE in [0296]).

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Vazales in view of He in view of Lundquist in view of Chandler as applied to claim 1 above, and further in view of JP H07100065 B2 to Burodu et al, henceforth Burodu, English translation relied upon.
Regarding claim 6, Vazales teaches a tube catch (depth catch 107). However, it does not teach wherein the tube catch is tapered. Burodu (JP H07100065 B2), which exists in a similar field of endeavor (fluid transport during surgery) and similarly deals with the challenges of “leakage prevention” near joints (see page 4, Point 1 of attached machine translation) teaches wherein the tube catch section (tube fitting 78, with protrusion 192) is formed in a tapered manner (tapered outlet sidewall 191) with increasing diameter from one end of the coupling body toward the other end. It would have been obvious to one of ordinary skill in the art at the time of filing to combine the tube catch with the tapered geometry of Burodu, this would improve fit and decreases the likelihood of leakage (to prevent “disengagement” and enable being “easily inserted”; see page 16, Point 2, attached machine translation).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vazales in view of He in view of Lundquist in view of Chandler as applied to claim 1 above, and further in view of US 20110004057 A1 to Goldfarb et al, henceforth Goldfarb.
Goldfarb, which teaches systems of transnasal dilation, and belongs to the same field of endeavor of endoscopic attachments whose multiple functions can include visualization, teaches wherein the body portion (guide catheter 70a-70f, Fig. 2) has black or dark coloration (“anti-reflective treatment...for example a black PTFE coating” [0066]). It would have been obvious to one of ordinary skill in the art to combine the teaching of Vazales to include the body portion with black or dark coloration as taught by Goldberg because this would reduce reflective glare to improve endoscopic visualization [0066-67] (MPEP 2143 (I)(G)).
Conclusion
9.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8:00-5:00 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/R.M.S./Examiner, Art Unit 3792   

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792